DETAILED ACTION

 	The amendment filed 8/9/2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 18, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 4, 6, and 21 are confusing in that it is unclear whether the “arc”, as recited in each of these claims, is meant to be a different structural element from the “arc portion” as initially set forth in claim 1 from which these claims depend.  Similarly, newly presented independent claim 22 initially recites “an arc” (see line 5 of claim 22) but later in the claim recites “the arc portion” (line 7 of claim 22).  Are the “arc” and “arc portion” meant to be the same structural feature?
 	Claim 6 recites the limitation "the interface point with the tool" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 18 is confusing in that it now recites that the pivot hoop can have a “solid body”.  However, claim 1, from which claim 18 depends, calls for a thickness of the arc portion being different from the thicknesses of the flat portions.  It is unclear how a solid pivot hoop could even have different thicknesses of an arc portion and a flat portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moraski (US-3,343,807).
 	Moraski shows a tool having a shaft (13) and a pivot hoop assembly (16, 16’) such that as the proximal end of the shaft is moved toward the feet of a user, the pivot hoop assembly induces a lifting motion of a load (20) disposed on the tool blade (see Fig. 4).

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French Patent FR 2806250.
 	French Patent FR 2 806 250 shows a manually operable tool comprising a shaft (10) and a pivot hoop (C) wherein the pivot hoop is shaped such that as the shaft is pivoted towards an operator (see Figs. 1b and 1c), the tool blade begins to lift a load (M).

Response to Arguments
 	Applicant's arguments regarding newly presented claim 23 do not clearly point out the patentable novelty which he or she thinks the claim presents in view of the state of the art disclosed by the references cited. Further, they do not show how the amendments avoid such references or objections.
Allowable Subject Matter
Claims 1-3, 5, 7, 8, 11-15, 17, 19, and 20 are allowed.
Claim 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4, 6, 18, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
8/16/2022